Citation Nr: 0941445	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  05-39 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The Veteran has verified service in the Army National Guard 
in an active duty for training capacity from February 1989 to 
May 1989.  The Veteran later served in regular active duty 
status with the U.S. Navy from September 1995 to July 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied entitlement to the benefit 
currently sought on appeal.

This appeal was subject to prior remands by the Board in 
August 2008 and August 2009 to ensure compliance with due 
process requirements.  As discussed below, the evidentiary 
record has yet to be adequately developed in compliance with 
the prior Board remand instructions.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is required prior to adjudication of 
this appeal.  38 C.F.R. § 19.9 (2009).  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.

In particular, as a remand by the Board confers on the 
claimant, as a matter of law, the right to compliance with 
the remand orders, the Veteran's service personnel and 
treatment records must be sought from the Kansas National 
Guard, with an appropriate amount of time allowed for 
response from that entity.  See Stegall v. West, 11 Vet. App. 
268 (1998).  Furthermore, earlier remand instructions 
requested that the Veteran be notified of alternate sources 
for documentation of in-service medical conditions if 
official military service treatment records are unavailable.  
Here, the Veteran has not been notified that his National 
Guard service treatment records are unavailable, nor provided 
with alternate sources of information that would be 
considered in these circumstances.  An additional remand for 
compliance with prior instructions is required.  Stegall, 
supra. 

It is particularly important to note that reasonable efforts 
are required to obtain relevant records that are not in the 
custody of a Federal department or agency, such as those in 
the custody of a State government.  In this circumstance, 
reasonable efforts are defined by regulation as including 
both an initial request, and "if the records are not 
received, at least one follow-up request."  38 C.F.R. 
§ 3.159(c)(1) (2009).  A follow-up request is not required if 
a response to the initial request indicates that the records 
sought do not exist or that a follow-up request for the 
records would be futile.  If VA receives information showing 
that subsequent requests to this or another custodian could 
result in obtaining the records sought, then reasonable 
efforts will include an initial request and, if the records 
are not received, at least one follow-up request to the new 
source or an additional request to the original source.  Id.  

In the instant case, the request letter to the Kansas 
National Guard is dated September 15, 2009.  The case was 
returned to the Board for adjudication within 11 days from 
the date that the request letter was mailed.  See Board 
correspondence to Veteran dated September 26, 2009 
(reflecting receipt of the claims file following 
development).  The Board finds this to be an insufficient 
amount of time to wait for a response regarding the requested 
information, particularly as regulations require that a 
response to the initial request be received, or some 
indication provided that follow-up attempts to obtain the 
requested records would be futile.   38 C.F.R. § 3.159(c)(1).    

After a response is received from the Kansas National Guard, 
subsequent development requested in the August 2009 remand 
and reiterated below must be completed.  Stegall, supra.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a response from the Kansas 
National Guard regarding the request 
for records for this Veteran.  If a 
response to the September 2009 request 
letter is not received from the Kansas 
National Guard within an appropriate 
amount of time, send one follow-up 
request for all service personnel and 
treatment records for this Veteran, to 
include both his active duty for 
training and inactive National Guard 
periods of service.  

2.  Verify any and all dates of the 
Veteran's National Guard service, to 
include all periods of active duty for 
training and inactive duty training.  
Request pay records or any other 
available documentation as necessary to 
enable this verification.  

3.  If service treatment records from the 
Veteran's National Guard period of 
service cannot be obtained through the 
above development processes, then take 
all appropriate steps to secure any 
alternative service treatment records for 
the Veteran from any appropriate source.  
Per the VA Adjudication Procedure Manual, 
the non-exhaustive list of documents that 
may be substituted for service treatment 
records in this case includes, but is not 
limited to, statements from service 
medical personnel, "buddy" certificates 
or affidavits, employment physical 
examinations, medical evidence from 
hospitals, clinics, and private 
physicians where a Veteran may have 
sought treatment, especially soon after 
service discharge, letters written during 
service, photographs taken during 
service, pharmacy prescription records, 
and insurance examinations.  

4.  Any and all records obtained through 
the above development efforts must be 
associated with the claims file.  If the 
identified records are determined to be 
unavailable, the record must specifically 
state this determination, and the 
documentation used in making the 
determination must be set forth in the 
claims file.  All attempts to obtain 
these records, including those which may 
ultimately prove unsuccessful, must be 
documented in the claims folder.

5.  If, and only if, service treatment 
records from the Veteran's National 
Guard service, other than that from 
June 1, 1993, include complaint of back 
pain or other back symptoms, request an 
addendum from the April 2009 VA 
examiner or other appropriate 
physician.  

The addendum must include an opinion as 
to whether it is at least as likely as 
not that the Veteran's currently 
diagnosed degenerative disc disease of 
the lumbar spine is related to any 
back-related event in service, 
specifically any such event noted in 
medical records which may be received 
from other sources of development 
described above.  

Additionally, the examiner is asked to 
opine whether it is at least as likely 
as not that any identified pre-existing 
back condition was aggravated by the 
Veteran's subsequent duties in the U.S. 
Navy between September 1995 and July 
1996.

A rationale for any opinion offered 
is required. 

6.  Thereafter, readjudicate the 
issue on appeal.  If the 
determination remains unfavorable to 
the Veteran, he and his 
representative must be furnished a 
Supplemental Statement of the Case 
which addresses all evidence 
associated with the claims file since 
the last Statement of the Case.  The 
Veteran and his representative must 
be afforded the applicable time 
period in which to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


